O'Neill v O'Neill (2019 NY Slip Op 05931)





O'Neill v O'Neill


2019 NY Slip Op 05931


Decided on July 31, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 31, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


700 CA 18-00549

[*1]THOMAS H. O'NEILL, JR., PLAINTIFF-APPELLANT-RESPONDENT,
vROSE R. O'NEILL, DEFENDANT-RESPONDENT-APPELLANT. (APPEAL NO. 1.) 


LAW OFFICE OF RALPH C. LORIGO, WEST SENECA, JAMES P. RENDA, BUFFALO, FOR PLAINTIFF-APPELLANT-RESPONDENT.
KENNEY SHELTON LIPTAK & NOWAK LLP, BUFFALO (SHARI JO REICH OF COUNSEL), AND SCHOEMAN UPDIKE KAUFMAN & GERBER LLP, NEW YORK CITY, FOR DEFENDANT-RESPONDENT-APPELLANT. 

	Appeal and cross appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.) entered August 4, 2017. The order, among other things, denied defendant's motion for leave to reargue a prior application and denied plaintiff's cross motion for a downward modification of his maintenance obligation. 
It is hereby ORDERED that said cross appeal is unanimously dismissed and the order is affirmed without costs.
Same memorandum as in O'Neill v O'Neill ([appeal No. 4] — AD3d — [July 31, 2019] [4th Dept 2019]).
Entered: July 31, 2019
Mark W. Bennett
Clerk of the Court